ACCEPTED
                                                                                        05-14-00675-CV
                                                                             FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                   8/31/2015 4:06:42 PM
                                                                                             LISA MATZ
                                                                                                 CLERK

                               No. 05-14-00675-CV

                                                                       FILED IN
                                                                5th COURT OF APPEALS
                            IN THE                                  DALLAS, TEXAS
    COURT OF APPEALS FOR THE FIFTH DISTRICT                  COURT   OF TEXAS
                                                                8/31/2015 4:06:42 PM
                          AT DALLAS                                   LISA MATZ
                                                                        Clerk


                          Roscoe F. “Trey” White, III, and
                           White Ventures Energy, LLC,

                                                    Appellants,

                                          v.


                       Michael Pottorff and Monica Fabbio,
                  derivatively on behalf of Investors Group, LLC
                          f/k/a WE Investors Group, LLC

                                                    Appellees

          Appeal from County Court at Law No. 4, Dallas County, Texas
                          Cause No. CC-11-00751-D
                  The Honorable Ken Tapscott, Presiding Judge

______________________________________________________________________________

  JOINT MOTION FOR EXTENSION OF TIME TO FILE MOTIONS FOR REHEARING
______________________________________________________________________________


      The deadline to file Motions for Rehearing is September 2, 2015. The

parties request a 14-day extension of time, until September 16, 2015, to file their

motions. This is first request for an extension.

      Appellees need additional time because their counsel have had and will have

several deadlines in other matters which coincide and interfere with Appellees’

                                                                                    1
current deadline. Since the opinion was issued on August 18, 2015, Appellees’

counsel have had the following deadlines: preparing for, taking and defending

depositions of defendants and both parties’ experts in	Cause	No.	DC‐13‐08521,	in	

the	91st	Judicial	District	Court	of	Dallas	County on August 18, 19 and 20, 2015; a

deposition in	Cause	No.	D‐1‐GN‐11‐3133,	in	the	261st	Judicial	District	Court	of	

Travis	County	on	August	24,	2015;	and mediation in	Cause	No.	DC‐13‐08521on

August 27, 2015.

      In addition to the above-listed deadlines, Appellants’ counsel are scheduled

for the following during the remainder of the time left to file the motion for

rehearing: mediation on September 1, 2015 in Cause No. 14-O-018, in the 421st

Judicial District court of Caldwell County; summary‐judgment	 responses	 on	

September	 2	 and	 4,	 2015	 in	 Cause	 No.	 DC‐13‐08521,	 along	 with	 summary	

judgment	 hearings	 in	 that	 case	 on	 September	 7	 and	 9,	 2015;	 depositions	 of	

four	deponents	on	September	3	and	September	10,	2015	in	Cause	No.	D‐1‐GN‐

11‐3133;	 and	 finally,	 a	 preferentially‐set	 jury	 trial	 in	 Cause	 No.	 DC‐13‐

08521beginning	on	September	14,	2015.	

	     Appellants	request	the	same	extension	so	that	they	will	not	be	placed	at	

a	 disadvantage	 by	 the	 Appellees	 having	 Appellant’s	 motion	 for	 rehearing	 to	

analyze	 and	 draft	 a	 response	 to	 two	 weeks	 before	 Appellants	 receive	

Appellee’s	motion	for	rehearing.	

                                                                                    2
                                       Prayer

      Based on the foregoing, the parties request that the Court grant their request

for a 14-day extension of time to file their motions for rehearing.

                                 Respectfully submitted,

                                 DUGGINS WREN MANN & ROMERO, LLP
                                 P.O. Box 1149 | Austin, Texas 78767
                                 512.744.9300 (tel.) | 512.744.9399 (fax)


                          By:     /s/ William P. Johnson
                                 William P. Johnson | SBN: 24002367
                                 bjohnson@dwmrlaw.com
                                 Adrian Ciechanowicz | SBN: 24045659
                                 aciechanowicz@dwmrlaw.com

                                 Attorneys for Appellees

                                 and

                                 HAWKINS PARNELL THACKSTON & YOUNG, LLP
                                 4541 Cole Avenue, Suite 500
                                 Dallas, TX 75205
                                 214.780.5114 (tel.) | 214.780.5200 (fax)

                          By:     /s/ Robert B. Gilbreath
                                 Robert B. Gilbreath | SBN: 07904620
                                 rgilbreath@hptylaw.com

                                 Attorneys for Appellants




                                                                                   3
                           CERTIFICATE OF SERVICE

      I certify that on August 31, 2015, I served a true and correct copy of the
foregoing document via email to:

            Robert B. Gilbreath
            HAWKINS PARNELL THACKSTON & YOUNG, LLP
            4541 Cole Avenue, Suite 500
            Dallas, TX 75205
            rgilbreath@hptylaw.com

            Attorneys for Appellants

                                            /s/ William P. Johnson
                                           William P. Johnson




                                                                               4